DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 232-261 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 232 and 252:  Claims 232 and 252 set forth compositions which requires a “polymer chain” comprising a ring comprising three or more ring member and a first bond positioned between a first set of two ring members having a bond dissociation energy less than 325 kJ/mol.  It is unclear how composition can comprise a “polymeric chain”.  A polymer refers to a macromolecule composed of many repeat subunits known as monomers.  Does applicant intend for the composition to comprise a polymer comprising a polymeric chain linkage comprising a ring comprising three or more ring members and a first bond positioned between a first set of two ring members having a bond dissociation energy less than 325 kJ/mol?  Does applicant intend for the composition to comprise a monomeric compound comprising a ring comprising three or more ring member and a first bond positioned between a first set of two ring members having a bond dissociation energy less than 325 kJ/mol which once reacted/polymerized will form a polymer having a chain comprising a ring comprising three or more ring member and a first bond positioned between a first set of two ring members having a bond dissociation energy less than 325 kJ/mol?  Clarification is requested.  
	Regarding claim 239:  Claim 239 requires a method step, i.e., catalyst activation; however, claim 232 is a composition claim and does not have a catalyst or a method step, i.e., product by process.  It is unclear if applicant intends for claim 232 to be a product by process claim?  Its unclear is applicant is intending to convey the polymeric chain to further comprises activatable units between the first set of rings.  Its unclear if applicant is intending for the composition of claim 232 to further comprise a catalyst.  Clarification is requested.
	Regarding claim 253:  It is unclear if applicant is intending to claim a composition comprising a plurality of monomers each comprising rings, i.e., a combination of ring-containing monomers such as a combination of mono- and/or polycycle-containing monomers or if applicant intends for at least one monomer comprising more than one ring member (a plurality of rings, such as a polycycle monomer)?  Clarification is requested.  
	Regarding claim 254:  It is unclear how an oligomer is “comprised” of a plurality of ring monomers as opposed to be formed or obtained from a plurality of ring monomers.  Clarification is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 239 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 239 appears to comprise a method step, i.e., activation of a catalyst; however, claim 232 is a composition claim and, as such, does not have any method steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 232-235, 237-238, 243, 245, 249-250, 252-253; and 255-261 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yu et al (CN110128655) .
Yu sets forth self-healing photosensitive resin compositions.  Said resin composition are used in rapid prototyping of three-dimensional articles and as dental restoratives—see [0004] and [0091].  Said photosensitive resin composition are of the thiol-ene type resin compositions—[0002].  Said compositions comprises a polyurethane dihydric thiol prepolymer; diene-based monomer; a disulfide bond-containing olefinic monomer; a crosslinking agent; a photoinitiator; an ultraviolet absorber; and a stabilizer—see [0015]; [0017]; [0020]; [0029]; [0036]; [0046]; [0052]; and [0056].  
Per embodiment 5 (example 5); Yu sets forth a composition comprising 100 g of a polyurethane thiol monomer having the general formula 
    PNG
    media_image1.png
    129
    442
    media_image1.png
    Greyscale
; 16 g of hexandiol ethoxy acid diacrylate; 5 g of dithiol-p-aniline diurea methylaminoethyl dimethacrylate having the formula 
    PNG
    media_image2.png
    329
    1016
    media_image2.png
    Greyscale
; 33 g of pentaerythritol tetraacrylate; 17 g of 2,4,6-trimethylbenzophenone; 17 g of hydroquinone; and 3 g of 2-hydroxyl-4-methoxydibenzoyl ketone (photoinitiator).  It is deemed the disulfide compound 
    PNG
    media_image2.png
    329
    1016
    media_image2.png
    Greyscale
 which comprises a chain unit comprising a ring having 6 ring members and having a first bond positioned between first set of two ring members having a bond dissociation energy less than 328 kJ/mol, i.e., the disulfide bond between two aromatic rings.  A sulfur-sulfur bond has a dissociation energy of 251 kJ/mol (61 kcal/mol) and is a covalent bond.  Thus, from the example it appears claims 232-235, 237, 243, 252-253 and 260-261 are anticipated. 
Regarding claim 238, this is deemed anticipated since a s-s bond has about 62 % strength compared to an average c-c bond by calculation, i.e., bond energy of c-c is 345 kJ/mol and the bond energy of a s-s bond is 215 kJ/mol, wherein 226/346 * 100 is ~62%.  
Regarding claim 245 and 255-259:  It is deemed the set of rings comprising a first bond having the claimed dissociation energy comprises urea linkages on either side which link said ring set to reactive acrylate group terminal/end groups.  
Regarding claim 249:  It is deemed the ring set comprising the first bond in the disulfide compounds found in the example comprises approximately 40% by molecular weight of said disulfide.  
Regarding claim 250:  The disulfide compound found in the example comprises a ratio of the total number of bonds in the ring (6) to the total number of bonds in the polymer chain (42) is 1:7.  

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 232-235, 237-238; 242-243, 245, 248-259 and 261  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Odriozola et al (WO2015/127981).
Odriozola sets forth self-healing elastomers and processes of preparing, as well as, articles obtained from said elastomers—see title and page 6, line 37 to page 7, line 1.  Said self-healing polymer set forth by Odriozola is a thermoset polymer having defined the structure of general formula (I):  
    PNG
    media_image3.png
    71
    364
    media_image3.png
    Greyscale
, wherein P is a polymer chain.  Odriozola sets forth P in the formula as a poly(urea-urethane) comprising polyurethane polymeric units—see page 11, lines 14-18. 
 Said poly(urea-urethane) polymer can be formulated as a mono-component or bi-component system, wherein first an isocyanate-functionalized polymer (obtained by reaction of a polyol resin with a di- or poly-isocyanate component) is crosslinked with a polyamine in the bicomponent system or by ambient humidity in a mono-component system—see page 12, lines 7-15. The isocyanate-functionalized polymer is a tris- or a mixture of tris- and bis-isocyanate terminated polymers, wherein said polymers can comprise polymeric precursors which give non-water-soluble polymer—see page 15.  Said polymeric precursors can be found on page 15.  Odriozola sets forth isocyanate-functionalized polymers obtained by reacting a mixture of bis-OH terminated PPG (polypropylene glycol) having an average mol. Weight of about 2000 g/mol an tris-OH terminated PPG having an average mol weight of 6000 g/mol with an isocyanate compound—see page 20.   Said polyamine is an aromatic disulfide having the general formula (II):  
    PNG
    media_image4.png
    104
    221
    media_image4.png
    Greyscale
--see page 5, lines 10-20.  
Regarding claim 232-235; 237; 242-243 and 253-254:  Per example 5 Odriozola sets forth an elastomeric composition comprising a poly(urea-urethane) elastomer having the defined general formula having a mixture of PPG polymeric backbone linkages having molecular weights of 2000 and 6000 and a first bond comprising a weak S-S linkage having a bond dissociation energy of 215 kJ/mol between a set of 6 membered aromatic rings.  
Regarding claim 238,240, and 248:  It is deemed a s-s bond has about 62 % strength compared to an average c-c bond by calculation, i.e., bond energy of c-c is 345 kJ/mol and the bond energy of a s-s bond is 215 kJ/mol, wherein 215/345 * 100 is ~62 %.  The c-c covalent bonds in the PPG have a bond dissociation energy have a bond dissociation energy of 130 kJ/mol (by cal., i.e., 345-215 = 130) greater than the bond dissociation energy of the sulfur-sulfur bond in the obtained polymer in the example. 
Regarding claim 245 and 255-260 (claim 260 of page 5) and 261: The polymeric chains are linked to the rings by connecting urea linkages connector linkages, wherein the reactive /polymerizable groups are nitrogen.  
Regarding claim 249:  the poly (urea-urethane) (XII) used in example 5 is used in an amount of 5.12 g in the composition which is approximately 9 wt. % of aromatic disulfide in said poly(urea-urethane) (XII).
Regarding claim 250: It appears to ratio of the total number of bonds (6) in the ring to the total number of bonds in the polymer chain (PPG mw. 2000 + mw. 6000) would be 1:70—number of bonds in polymeric chain for PPG mw 2000 = 2000/76.09 (mw. of propylene glycol) = 26 * 4 (number of bonds in PPG) = 105 (bonds) and for PPG mw. 6000/76.09 = 78.8 * 4 = 315, wherein 315 + 105 = 420 polymeric bonds, wherein 6 (bonds of ring member) to bonds of polymeric chain 420 (6/420) reduces to a ratio of 1 to 70.  
Regarding claim 251:  the polymeric chain of PPG is hydrophobic.  
Regarding the limitation of printable in claims 253-261:  it is deemed printable is a future intended limitation.  The compositions/elastomer of the reference is deemed to anticipate said printable composition, as written.  Therefore, the compositions of as found in the reference in absence of evidence to the contrary and/or unexpected results is printable.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc